1
2                                                                                       JS-6
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12
      DEVON WEATHERSPOON, an                              Case No. 5:20-cv-01712 (MWF) (SHKx)
13    Individual,
14                                                        ORDER GRANTING JOINT
                        Plaintiff,                        STIPULATION FOR DISMISSAL
15                                                        [FRCP 41(A)] AND ORDER OF
16                      vs.                               DISMISSAL
17    FEDEX FREIGHT, INC., a California
18    Corporation; DOES 1 through 100,                    Complaint Filed: March 4, 2020
      inclusive,                                          Trial Date: November 16, 2021
19
20                      Defendant.
21
              Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
22
     41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
23
     DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with each
25
     party bearing that party's own attorneys’ fees and costs.
26
27
     Dated: May 19, 2021
28
                                                         MICHAEL W. FITZGERALD
                                                         UNITED STATES DISTRICT JUDGE

                                                 -1-
     FED04-02:ED20CV01712-MWF-O JS-6 [19].docx:5-19-21
         ORDER GRANTING JOINT STIPULATION FOR DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL
